937 A.2d 694 (2007)
284 Conn. 938
STATE of Connecticut
v.
Reynaldo ARROYO.
Supreme Court of Connecticut.
Decided November 15, 2007.
Andrew S. Liskov, special public defender, in support of the petition.
Bruce R. Lockwood, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 104 Conn.App. 167, 931 A.2d 975 (2007), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the special credibility instruction mandated in State v. Patterson, 276 Conn. at 452, 886 A.2d 777 (2005), was not applicable?
"2. Did the Appellate Court properly determine that the verdicts were not legally inconsistent?"
SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18031.